In a negligence action to recover damages for personal injuries, the defendant Brodersen appeals from an order of the Supreme Court, Rockland County (Donovan, J.), dated August 21, 1985, which granted the plaintiff’s motion for leave to serve an amended complaint and denied his cross motion to dismiss the original complaint insofar as it is asserted against him for lack of personal jurisdictional.
Ordered that the order is reversed, on the law, with costs, the motion is denied, the cross motion is granted, and the action is dismissed insofar as it is against the appellant.
The plaintiff, who shared a residence with the appellant, was not a person of suitable age and discretion, within the meaning of CPLR 308 (2), to accept service of process on behalf of the appellant. Accordingly, service upon her of the summons with notice along with mail service was not sufficient to confer jurisdiction over the person of the appellant (see, Matter of Community School Dist. No. 13 v Goodman, 127 *832AD2d 837). Mollen, P. J., Bracken, Lawrence and Sullivan, JJ., concur.